DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Rejoinder of Withdrawn Claims
It is noted herein that applicant elected claims 4-15 directed to the apparatus of a system for generating oxygen in the response to the Requirement for Restriction/Election dated 09/13/2022, and all apparatus claims, except cancelled claim(s), are subsequently found allowable. Therefore, the withdrawn process claims 1-3 and 16-20 that include all the limitations of the allowable product/apparatus clams(s) have been considered for rejoinder. The process claims 1-3 and 16-20 are considered allowable. 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Mr. Daniel Brean on May 5, 2022.  

The application has been amended as follows:
Claim 1
Line 1, “A method of generating oxygen by using the system for generating oxygen recited in claim 4, the method comprising:”
Line 6, “second adsorption chambers, thereby enriching the stream of oxygen comprising gas with respect”

Claim 2
Line 1, “The method of claim 1, wherein the balancing pressure in the first”

Claim 3
Lines 1-2, “The method of claim 1, wherein the balancing pressure 
guiding the enriched stream 

Claim 8
Line 29, “bed with the first sieve bed, utilizing”--------------------------------
Line 31, “(5) repeating the steps (1)-(4) 

Claim 12
Line 3, “sieve bed to output the concentrated oxygen flow”-----------------------------

Claim 13
Lines 8-10, “retentate gas from the first sieve bed or the second sieve bed bed and the second sieve bed via the purge line and the first and second purge valves.”

Claim 14
Lines 1-2, “The system of claim 8, wherein the at least one membrane module 

Claim 16
Lines 1-10, “A method for generating oxygen by utilizing the system configured to generate oxygen recited in claim 8, 
Line 26, “(5) repeating the steps (1)-(4) 

Claim 20
Lines 9-10, “output to periodically purge the first sieve bed and the second sieve bed via the purge line and the first and second purge valves.”

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-20.  The concept of a system for generating oxygen, the system comprising: 
a first adsorption chamber and a second adsorption chamber, the first and second adsorption chambers each comprising an oxygen separation adsorbent, a first inlet for providing pressurized oxygen comprising gas into the first and second adsorption chambers, and a first outlet for guiding enriched oxygen comprising gas out of the first and second adsorption chambers; 
at least one membrane module comprising an oxygen permeable membrane, a second inlet at a first side of the at least one membrane module in fluid communication with the first outlet of the first and second adsorption chambers, the second inlet configured for providing the enriched oxygen comprising gas into the at least one membrane module, a second outlet at a second side of the at least one membrane module for guiding further enriched oxygen comprising gas out of the at least one membrane module, and a third outlet at the first side of the at least one membrane module for guiding a retentate gas out of the at least one membrane module;
a first conduit connecting the third outlet of the at least one membrane module with the first outlet of the first and second adsorption chambers, the first conduit configured for purging the first and second adsorption chambers with the retentate gas of the at least one membrane module; 
a second conduit connecting the first outlet of the at least first and second adsorption chambers, the second conduit configured for pressure balancing the at least first and second adsorption chambers; 
a valve arrangement configured to direct, periodically, at least some of the retentate gas from the at least one membrane module through the first conduit to the at least first and second adsorption chambers to purge the at least first and second adsorption chambers with the retentate gas and to exhaust the retentate gas; and 
one or more processors configured to control the valve arrangement, so as to control the purging of the at least first and second adsorption chambers with the retentate gas and configured to control the providing of the pressurized oxygen comprising gas into the first and second adsorption chambers, is considered novel. 
The processes of using the recited system for generating oxygen, as recited in claims 1 and 16, are considered allowable. 
The closest prior art to Williams et al. (US 4,765,804) disclose an assembly for effecting pressure swing adsorption techniques for selective enrichment of a component of a gaseous mixture, wherein the assembly comprises at least two adsorption vessels having beds of adsorption material and a gaseous diffusion cell in direct fluid communication with said adsorption vessels, the gaseous diffusion cell receives a gaseous stream withdrawn from said adsorption vessels to receive a gaseous stream withdrawn from said adsorption vessel during desorption of said bed of adsorption material therein and a second diffusion cell in fluid communication with said adsorption vessels to receive a gaseous stream enriched in said component withdrawn from said vessels during adsorption of other components of said mixture therein. In the assembly, a permeate stream is formed in said second gaseous diffusion cell, the assembly further including conduit means for passing said permeate stream to an adsorption vessel during desorption of the bed of adsorption material therein (Fig. 1, col. 2, line 64 thru col. 5, line 65; col. 12, claims 19 and 20).  But Lloyd-Williams does not disclose the features of: (i) a second conduit connecting the first outlet of the at least first and second adsorption chambers, the second conduit configured for pressure balancing the at least first and second adsorption chambers; and (ii) a first conduit connecting the third outlet of the at least one membrane module with the first outlet of the first and second adsorption chambers, the first conduit configured for purging the first and second adsorption chambers with the retentate gas of the at least one membrane module in the context of a system for generating oxygen, the system comprising a first adsorption chamber and a second adsorption chamber, and at least one membrane module.
	Other pertinent prior art to Hilbig et al. (US 9,199,847 B2) disclose an arrangement for generating oxygen, the arrangement comprising (i) at least one adsorption chamber being equipped with an oxygen separation adsorbent and having an inlet for inserting oxygen comprising gas into the adsorption chamber and an outlet for guiding enriched oxygen comprising gas out of the adsorption chamber, wherein the arrangement further comprises (ii) a membrane unit comprising a dense membrane and having an inlet at a primary side of the membrane for inserting enriched oxygen comprising gas into the membrane unit, and an outlet at a secondary side of the membrane for guiding oxygen out of the membrane unit, wherein the oxygen guided out of the membrane unit comprises oxygen in a concentration in a range of >95%; and wherein the outlet of the at least one adsorption chamber is in fluid communication with the inlet of the membrane unit, and wherein a conduit is provided connecting the outlet of the membrane unit with the outlet of the at least one adsorption chamber (Figure, cols. 2-7).  Hilbig discloses a presence of a controller applied to an oxygen generating system (col. 1, lines 58 thru col. 2, line 3).
However, the cited prior arts, alone or in a combination, do not provide any guidance which would lead one to construct a system for generating oxygen, the system comprising a first adsorption chamber and a second adsorption chamber, and at least one membrane module including the features of (i) a second conduit connecting the first outlet of the at least first and second adsorption chambers, the second conduit configured for pressure balancing the at least first and second adsorption chambers; and (ii) a first conduit connecting the third outlet of the at least one membrane module with the first outlet of the first and second adsorption chambers, the first conduit configured for purging the first and second adsorption chambers with the retentate gas of the at least one membrane module, as recited in claimed invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772